Order entered October 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00932-CV

           IN RE JIMMY HENSLEY, JR. AND DEE BROWN, INC., Relators

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-02065

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we GRANT relators’ motion to dismiss

petition for writ of mandamus and DISMISS this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE